Citation Nr: 0628998	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  06-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for Bell's Palsy.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  The veteran resides in Canada.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision in which the 
RO granted service connection and assigned an initial 30 
percent rating for PTSD, from February 4, 2005, but denied 
service connection for Bell's Palsy.  The veteran filed a 
notice of disagreement (NOD) in August 2005, and the RO 
issued a statement of the case (SOC) in December 2005.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2006.  In a 
February 2006 rating decision, the RO assigned an initial 50 
percent rating, from February 4, 2005.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue on appeal in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, while the RO has assigned a higher initial 
rating of 50 percent during the pendency of this appeal, as a 
higher rating is available and the appellant is presumed to 
be seeking the maximum available benefit, the claim for 
higher rating remains viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In August 2006, a Deputy Vice Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
veteran's January 2006 substantive appeal, he indicated that 
the RO had not addressed all of his claims, referring to an 
attached three-page letter.  The Board refers these matters 
to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Further notification action is warranted with respect to the 
matter of a higher initial rating for PTSD.  In February 
2005, prior to the May 2005 rating action on appeal, the RO 
issued a duty to assist letter inviting the veteran to submit 
information and/or evidence pertinent to the claims for 
service connection.  However, after the grant of service 
connection for PTSD, and receipt of the veteran's 
disagreement with the initial rating assigned, the claims 
file reveals no VCAA compliant notice specific to the 
veteran's request for a higher rating.  

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, a remand of this matter for full compliance 
with the VCAA's notice requirements is warranted.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO should also invite the 
veteran to submit all pertinent evidence in his possession, 
and ensure that its notice to him meets the requirements of 
the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence pertinent to either claim on appeal for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2005).

The Board also finds that specific additional development of 
the claim for service connection for claimed Bell's Palsy is 
warranted.

As confirmed by the National Personnel Records Center (NPRC) 
in correspondence received by the RO in April 2005, the 
veteran's service records are not available and may have been 
destroyed in a fire at the NPRC.  However, Surgeon General's 
Office (SGO) records supplied by NPRC show that the veteran 
was treated and diagnosed during service in August 1944 with 
Bell's Palsy-a painful disorder involving the facial nerves.  
[Parenthetically, the Board notes that the veteran was 
awarded the Combat Medical Badge (CMB) during service, which 
was confirmed by the Department of the Army in April 1997.  
The RO based its grant of service connection for PTSD, in 
part, on the veteran's CMB.]  

Post-service, a January 2005 private psychiatric report 
reflects a noted history that the veteran had Bell's Palsy 
during service.  Further, in a November 2005 report, the 
veteran's private physician reported that she had treated the 
veteran for complaints of temporal pain on and off for the 
last several years, which could possibly diagnosed as 
temporal arteritis.  

Given the veteran's diagnosis of Bell's Palsy during service 
and current medical findings of facial pain, along with the 
veteran's assertions as to a relationship between current 
problems and service, the Board finds that a medical opinion 
as to whether the veteran has a current disability-to 
include a facial disorder, described as Bell's Palsy, 
headaches, and/or temporal arteritis-that is medically 
related to the documented in-service diagnosis of Bell's 
Palsy would be helpful in resolving the claim on appeal.  See 
38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination (s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claim for a higher initial rating for PTSD, 
the RO must document its consideration of whether "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
higher initial rating for PTSD.  The 
letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate the veteran's 
claim.

The RO should request that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim for a higher initial rating 
and/or the claim for service connection 
on appeal.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit. The RO should  
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman (cited to 
above), as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo a VA neurological  examination, 
by a physician, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, to 
include a copy of this REMAND, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The physician should specifically 
identify all current disability(ies) 
involving the head and/or face, to 
include Bell's Palsy, headaches, and 
temporal arteritis.  With respect to each 
diagnosed disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
include the symptoms and diagnosis of 
Bell's Palsy noted in the veteran's 
August 1944 SGO record.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  In adjudicating the 
claim for a higher initial rating for 
PTSD, the RO must document its 
consideration of whether "staged 
rating" pursuant to Fenderson, cited to 
above, is appropriate

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


